too

4

10
li
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

‘Email wee

 

 

LAW OFFICE OF VICTOR D. VERTNER, ESQ.
VICTOR D. VERTNER, ESQ., SBN 046100
5267 Elrose Avenue

San Jose, CA 95124

Phone: (408) 266-4198

Fax: (408) 266-9964

  

Attorney for Defendant
MORGAN KEVIN MCCARTHY-ACOSTA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) NO. 5:19-CR-93-BLF,.._-*
Plaintiff, ) Se [PROPOSED] ORDER TO CONTINUE
) HEARING DATE AND TO EXCLUDE TIME
v. ) FOR STATUS HEARING UNTIL MAY 12, 2020
) ATO AM
MORGAN KEVIN MCCARTHY-ACOSTA, )
)
Defendant. )
)

 

Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
Court HEREBY ORDERS that the Status Conference hearing set before this Court be rescheduled from
February 18, 2020 at 9:00 a.m. to May 12, 2020 at 9:00 a.m.

Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
Court further finds that failing to exclude the time from February 18, 2020 through May 12, 2020 would
unreasonably deny defense counsel and the defendant the reasonable time necessary for effective
preparation and would create scheduling conflict, taking into account the exercise of due diligence, and
unreasonably deny the defendant continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(v). The Court further
finds that the ends of justice served by excluding the time from February 18, 2020 through May 12,
2020 from computation under the Speedy Trial Act outweigh the best interests of the public and the
defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED
that the time from February 18, 2020 through May 12, 2020 shall be excluded from computation under
the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)iv).

STIPULATION ASEM CRDER CONTINUING HEARING AND EXLUDING TIME 3
Case No. 5:19-CR-93-BLF

 

 

 

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

IT ES SO ORDERED.

United States District Judge

STIPULATION @iReRgaeD ORDER CONTINUING HEARING AND EXLUDING TIME
Case No. 5:19-CR-93-BLF

 

 

 

 
